Case 2:21-cv-03560-AB-AS Document 28 Filed 09/09/21 Page 1 of 2 Page ID #:187




                                                                       JS -6
  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
                          UNITED STATES DISTRICT COURT
 11
            CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 12
 13
    PANDA RESTAURANT GROUP,                       Case No. 2:21-cv-3560-AB (ASx)
 14 INC., a California Corporation,
                                                  [PROPOSED] JUDGMENT
 15              Plaintiff,                       PURSUANT TO FED. R. CIV. P.
                                                  55(b)(2)
 16        vs.
                                                  JUDGE: Honorable André Birotte Jr.
 17 ENYMEDIA, INC,, a New York                    COURTROOM: 7B
    Corporation
 18
                Defendant.
 19
 20        This matter having come before the Court upon Plaintiff Panda Restaurant
 21 Group, Inc.’s (“Plaintiff”) Application for Default Judgment by Court against
 22 Defendant Enymedia, Inc. (“Defendant”) under Rule 55(b)(2) of the Federal Rules
 23 of Civil Procedure. The Clerk of Court entered default against Defendant for failing
 24 to respond or appear on June 25, 2021. The Court entered an Order granting
 25 Plaintiff’s Application for Default Judgment against Defendant on August 12, 2021,
 26 and Judgment is entered against Defendant as follows:
 27 •     The Court awards Plaintiff $1,227,600 (consisting of statutory damages in the
 28       amount of $1,200,000 and attorneys’ fees in the amount of $27,600) against

                     [PROPOSED[ JUDGMENT PURSUANT TO FED. R. CIV. P. 55(b)(2)
Case 2:21-cv-03560-AB-AS Document 28 Filed 09/09/21 Page 2 of 2 Page ID #:188




  1       Defendant;
  2 •     The Defendant, its respective officers, agents, servants, employees, and all
  3       persons acting in active concert with or under the direction of Defendant
  4       (regardless of whether located in the United States or abroad), who receive
  5       actual notice of this Order are permanently enjoined and restrained from
  6       registering, trafficking in or using any domain names that use or incorporate
  7       the Panda Marks, the word PANDA, or any colorable imitation thereof;
  8 •     The registrar(s) that registered the domain names pandatogo.com,
  9       a8panda.com, chinapandatn.com, newpandakitchen.com, pandagourmet.com,
 10       pandahouseus.com, pandapalacebuffet.com, uspandagarden.com,
 11       uspandagarden2.com, and any other domain name owned by Defendant that
 12       includes the word PANDA (collectively, the “Infringing Domains”) are
 13       ordered to immediately transfer the Infringing Domains to Plaintiff’s control;
 14       and
 15 •     The Defendant, its respective officers, agents, servants, employees, and all
 16       persons acting in active concert with or under the direction of Defendant
 17       (regardless of whether located in the United States or abroad), who receive
 18       actual notice of this Order are permanently enjoined and restrained from
 19       utilizing the Panda Copyrights or any substantially similar imitation hereof.
 20
 21 Dated this 9th day of September, 2021
 22                                                        __________________________
                                                          Honorable André Birotte Jr.
 23
                                                          United States District Court
 24
 25
 26
 27
 28

                                               2
                    [PROPOSED] JUDGMENT PURSUANT TO FED. R. CIV. P. 55(b)(2))
